09-3174-pr
         Adekoya v. Federal Bureau of Prisons


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 23rd day of June, two thousand ten.
 5
 6       PRESENT:
 7                 JOSEPH M. McLAUGHLIN,
 8                 GUIDO CALABRESI,
 9                 DEBRA ANN LIVINGSTON,
10                      Circuit Judges.
11       _____________________________________
12
13       PRINCE A.Z.K. ADEKOYA II, also
14       known as PRINCE KAYODE ADEKOYA,
15
16                                   Plaintiff-Appellant,
17
18                         v.                                   09-3174-pr
19
20       FEDERAL BUREAU OF PRISONS, (B.O.P.)
21       United States of America, MARVIN D.
22       MORRISON, Former Warden,
23       Metropolitan Correctional Center,
24       New York, JAMES CROSS, Warden,
25       Metropolitan Correctional Center,
26       New York, DR. BAZERMAN, Former
27       Chief Psychologist, Metropolitan
28       Correctional Center, New York, DR.
29       LIBRATI, Psychologist/DAP,
30       Metropolitan Correctional Center,
31       New York, DR. IMERI, Inmate
32       Companion Program Coordinator,
33       Metropolitan Correctional Center,
 1   New York, DR. RYAN, Forensic
 2   Psychologist, Metropolitan
 3   Correctional Center, New York,
 4   RUFUS WILLIAMS, Former Captain,
 5   Metropolitan Correctional Center,
 6   New York, M. WALKER, Lieutenant,
 7   Metropolitan Correctional Center,
 8   New York,
 9
10                  Defendants-Appellees.
11
12   _____________________________________
13
14
15   FOR PLAINTIFF-APPELLANT:      Prince A.Z.K. Adekoya II, pro se,
16                                 New York, NY.
17
18   FOR DEFENDANTS-APPELLEES:     Brandon H. Cowart, Assistant United
19                                 States Attorney (Sarah S. Normand,
20                                 Assistant United States Attorney,
21                                 on the brief), for Preet Bharara,
22                                 United States Attorney for the
23                                 Southern District of New York, New
24                                 York, NY.

25        Appeal from a judgment of the United States District Court

26   for the Southern District of New York (Buchwald, J.).

27        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

28   DECREED that the judgment of the district court is AFFIRMED.

29        Appellant Prince A.Z.K. Adekoya II, proceeding pro se,

30   appeals the district court’s dismissal of his claims under Bivens

31   v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

32   403 U.S. 388 (1971), and the Federal Tort Claims Act (“FTCA”), 28

33   U.S.C. §§ 1346(b), 2671 et seq.       We assume the parties’

34   familiarity with the underlying facts, the procedural history of

35   the case, and the issues on appeal.


                                       2
1         This Court reviews de novo a district court’s dismissal of a

2    complaint under Federal Rules of Civil Procedure 12(b)(1) and

3    12(b)(6), accepting as true the factual allegations in the

4    complaint and drawing all reasonable inferences in the

5    plaintiff’s favor.    See Macias v. Zenk, 495 F.3d 37, 40 (2d Cir.

6    2007); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

7    Cir. 2006).   In addition, we review de novo a district court’s

8    ruling on whether a plaintiff has exhausted his administrative

9    remedies as required by the Prison Litigation Reform Act

10   (“PLRA”).   Ortiz v. McBride, 380 F.3d 649, 653 (2d Cir. 2004).

11        Here, an independent review of the record and relevant case

12   law reveals that the district court properly dismissed Adekoya’s

13   claims as unexhausted under the exhaustion requirements of the

14   FTCA and the PLRA.    We affirm for substantially the same reasons

15   stated by the district court in its thorough June 18, 2009 order.

16        We have considered all of Appellant’s arguments and find

17   them to be without merit.   Accordingly, we AFFIRM the judgment of

18   the district court.
19
20                                   FOR THE COURT:
21                                   Catherine O’Hagan Wolfe, Clerk
22
23




                                      3